Citation Nr: 0317476	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a hip disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1979 
to October 1982.  He had subsequent periods of reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.  

By an October 1998 action, the Board remanded this case for 
additional development.


REMAND

In November 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that in 1981, while he was in 
the military, he sustained a hip injury when he lifted some 
artillery shells.  (Transcript (T.) at page (pg.) 3).  The 
appellant also stated that he had received treatment from a 
private chiropractor, a Dr. C., in Geyser Crest, for hip pain 
in 1992.  (T. at pg. 10).  According to the appellant, Dr. C. 
no longer worked at that office.  (Id.).  

As noted above, the Board remanded this case in October 1998.  
At that time, the Board stated that although the appellant 
had testified that he had received medical treatment from Dr. 
C. for hip pain in 1992, the evidence of record was negative 
for any medical treatment records from Dr. C.  Thus, the 
Board remanded this case and requested that the RO obtain the 
medical treatment records from Dr. C., or his successor.  
However, the Board notes that there is no evidence of record 
showing that the RO attempted to obtain these records.  
Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the October 1998 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that in March 2003, the appellant 
underwent a VA examination.  Following the physical 
examination, the examiner diagnosed the appellant with the 
following:  (1) bilateral hip dysplasia, right greater than 
left, with bilateral limitation of motion and pain in all 
ranges of motion, and (2) possible degenerative changes in 
the right hip joint to be determined by x-ray.  Nevertheless, 
the Board observes that although it appears that x-rays of 
the appellant's hip joints were ordered at the time of his 
March 2003 VA examination, the evidence of record is negative 
for any x-ray reports.  Inasmuch as the VA is on notice of 
the existence of additional medical records, these records 
should be obtained prior to any further appellate review of 
this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-
73 (1992) (where the Board is on notice of the possible 
existence and relevance of certain evidence, remand to obtain 
that evidence is required); see generally Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992)  This is particularly so where, 
as here, the proffered diagnosis was based on what the 
examiner expected to be proved by x-ray.  Given the 
possibility that the veteran now experiences disability other 
than dysplasia, such as arthritis, further development is 
required to determine if such disability indeed exists and if 
so, whether it is related to any event coincident with 
military service.

In light of the above and the diagnosis of possible 
degenerative changes in the appellant's right hip joint, the 
Board is of the opinion that a VA examination, as specified 
in greater detail below, should be performed in order to 
determine the nature and etiology of any current hip 
disability.  

Accordingly, in order to fully evaluate the appellant's 
claim, this case is REMANDED to the RO for the following 
development: 

1.  The RO should attempt to obtain 
copies of medical treatment records 
regarding the appellant's treatment from 
Dr. M.C., or his successor, at Country 
Club Plaza, 418 Guyser Road, Ballston 
Spa, New York 12020, in 1992.  (The RO 
should note that in November 1995, the 
appellant submitted VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs.  At that time, the appellant 
indicated that he had received treatment 
from Dr. C. in 1992.)  The RO should also 
obtain any x-ray reports from the 
appellant's March 2003 VA examination at 
the VA Medical Center (VAMC) in Albany, 
New York.  

2.  The RO should ensure that its efforts 
to obtain any medical records from Dr. 
C., x-ray reports from the Albany VAMC, 
and any other additional pertinent 
medical evidence it tries to obtain, are 
fully documented in the claims folder.  
If the RO is unsuccessful in obtaining 
any medical records from Dr. C., the x-
ray reports from the Albany VAMC, or any 
other additional pertinent medical 
evidence, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an orthopedic examination to 
determine the nature and etiology of any 
hip disability.  The claims folder must 
be available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the March 1996 VA examination 
reports (pertinent diagnosis of 
acetabular dysplasia, bilateral hips, 
right worse than the left), the VA 
medical opinion from O.A.L., M.D., dated 
in December 1996 (where Dr. L. opined 
that the appellant's dysplasia of the 
hips was congenital in nature), and the 
March 2003 VA examination report 
(pertinent diagnoses of (1) bilateral hip 
dysplasia, right greater than left, with 
bilateral limitation of motion and pain 
in all ranges of motion, and (2) possible 
degenerative changes in the right hip 
joint to be determined by x-ray; VA 
examiner also opined that the appellant's 
condition was congenital).  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to the medical 
probabilities that any currently 
diagnosed hip disability, including any 
degenerative changes, is related to the 
appellant's period of active military 
service.  If no disability is found, or 
no link to military service, such 
findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should review the 
record and ensure that all development 
action has been conducted and completed 
in full.  Any additional evidentiary 
development deemed appropriate should be 
undertaken.  The RO should undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) and VA's implementing 
regulations.  The RO should also ensure 
that the VA examination report addresses 
all questions asked.  If it does not, it 
must be returned to the examiner for 
corrective action.  

5.  The RO should thereafter review and 
re-adjudicate the claim.  If any such 
action does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC) which includes 
consideration of all evidence added to 
the record since the SSOC in April 2003, 
and provide the appellant and his 
representative with an appropriate 
opportunity to respond.  

After providing the appellant opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period as set forth in 38 U.S.C.A. § 5103(b) (West 2002), 
if applicable, the case should be returned to the Board for 
further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

